Citation Nr: 1451777	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-04 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to October 29, 2009, and a rating in excess of 20 percent beginning October 29, 2009, for a right shoulder disability.

2.  Entitlement to a compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to December 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

When this case was before the Board in March 2012, it was remanded for further development.

The record before the Board consists of the paper claims files and electronic records within Virtual VA.  


FINDINGS OF FACT

1.  For the period prior to April 17, 2012, the Veteran's right (major) shoulder disability was manifested by limitation of motion that most nearly approximates limitation at the shoulder level.  

2.  For the period beginning April 17, 2012, the Veteran's right (major) shoulder disability has been manifested by limitation of motion that most nearly approximates limitation to midway between the side and shoulder level.  

3.  The Veteran's right shoulder disability is not manifested by ankylosis of the scapulohumeral articulation, fibrous union of the humerus, nonunion of the humerus, or loss of the head of the humerus.

4.  The Veteran has, at worst, level IV hearing in the right ear, and level I hearing in the left ear.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no more, have been met for the period prior to April 17, 2012, and the criteria for a rating of 30 percent, but no more, have been met for the period beginning April 17, 2012, for the right shoulder disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5200-5203 (2014).

2.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85 , Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) , requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letters mailed in April 2005 and August 2007. Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of either claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that the Veteran has been afforded appropriate VA examinations and the originating agency has obtained the service treatment records, post-service treatment records, and records from the Social Security Administration (SSA). 

The Board remanded the case in March 2012 for SSA records, additional treatment records, and new shoulder disability and hearing loss examinations.  The record reflects that the originating agency complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The most recent VA audiology and right shoulder examinations in April 2012 and addenda in May 2012 addressed the current severity of the disabilities.  The examiners also adequately addressed the impact of the Veteran's right shoulder disability and hearing impairment on daily activities and occupational functioning.  The Board finds these examinations and addenda, taken together with the balance of the record, to be adequate for the Board's adjudication of the issues on appeal.  

There record does not suggest and the Veteran has not contended that either disability has significantly increased in severity since the most recent examinations.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate either claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the Veteran's claims.

II.  General Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .

III.  Right Shoulder 

Legal Criteria

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees. 38 C.F.R. § 4.71 , Plate I. 

The Veteran's right shoulder disability is currently rated under Diagnostic Code 5203 for impairment of the clavicle or scapula.  Under Diagnostic Code 5203, for the major or minor arm, malunion of the clavicle or scapula, or nonunion without loose movement, warrants a 10 percent evaluation. A 20 percent evaluation requires nonunion with loose movement or dislocation.  In the alternative, the disability may be rated based on impairment of function of the contiguous joint.  

Limitation of motion of the shoulder is evaluated under Diagnostic Code 5201.  It provides for a 20 percent evaluation for limitation of motion of the major or minor arm when motion is possible to the shoulder level.  Limitation of motion to midway between the side and shoulder level warrants a 30 percent evaluation for the major arm.  Limitation of motion to 25 degrees from the side warrants a 40 percent evaluation for the major arm.

Under the provisions of Diagnostic Code 5200 pertaining to scapulohumeral articulation ankylosis, a 30 percent evaluation is warranted for favorable ankylosis of the major upper extremity when abduction is possible to 60 degrees and the individual can reach his or her mouth and head.  A 40 percent evaluation is provided for intermediate ankylosis between favorable and unfavorable of the major upper extremity, and a 50 percent evaluation is provided for unfavorable ankylosis of the major upper extremity when abduction is limited to 25 degrees from the side. 

With regard to the major upper extremity, Diagnostic Code 5202 provides that a 20 percent evaluation is warranted for malunion of the humerus with either moderate or marked deformity.  A 30 evaluation is also warranted for frequent or infrequent episodes of dislocation of the scapulohumeral joint with guarding of movement only at the shoulder level or with guarding of all arm movements. A 50 percent evaluation is warranted for fibrous union of the humerus; and a 60 percent evaluation requires nonunion of the humerus (a false, flail joint).  The highest rating for the major upper extremity of 80 percent requires loss of the head of the humerus (flail shoulder). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10 , 4.40 and 4.45 (2014) are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

At the examinations VA examinations provided in response to the claim, the Veteran has complained of pain, stiffness, and limitation of motion.  Statements have also reflected increasing weakness and perceived instability, with guarding.

The Veteran was afforded a VA examination in August 2007.  The claims files were not available for review.

At the examination, the Veteran was noted to have sought VA medical help for his right shoulder intermittently in years following his in-service injury of the shoulder, though not recently.  He complained of intermittent pain and stiffness and reported taking narcotic medication.  He denied a pattern of flare-ups.  The Veteran reportedly had been unemployed since 2005 when he was terminated from his position in inventory management.  The Veteran did not assert that this termination was related to his right shoulder disability.  He was noted to be right-handed.   

The August 2007 examiner observed range of motion of the right arm to 145 degrees flexion and abduction, though with pain beginning at 120 degrees and pain "markedly" increasing with repetitive movement.  The examiner further noted that in addition to pain there were weakness and lack of endurance, with decreased shoulder muscle power to 3+/5, and severe guarding.  The examiner assessed a 25 degree decrease in range of motion with repetitive movement.  Internal and external rotations, at 90 degrees each, were not decreased as compared to the left shoulder.  

At a VA "joints" examination in December 2009, the Veteran's history of shoulder injury playing softball in service in 1973 and intermittent treatment for the shoulder since that time was noted.  The Veteran could not state the frequency, duration, or severity of flare-ups of his shoulder disability, but did assert that symptoms occurred with overhead activities and were relieved to some degree with his daily use of non-steroidal anti-inflammatory drugs.  

At the December 2009 physical examination, the Veteran had pain in the shoulder beginning at 90 degrees of flexion and abduction, and 70 degrees of internal and external rotation.  The Veteran did not demonstrate motion beyond these points of pain, and also reported increased pain with repetitive movements.  The examiner noted severe guarding.  However, the examiner did not find that the Veteran had additional loss of range of motion with repeated motion.  The examiner noted that a February 2009 MRI showed glenohumeral joint soft tissue changes as well as a Hill-Sachs deformity of the humeral head.  The examiner also reported that August 2009 X-rays showed post-traumatic osteoarthritis of the right acromioclavicular joint with internal derangement.  The examiner found that the shoulder disability did not interfere with activities of daily living.  Additionally, the examiner noted that the Veteran had been unemployed since 2005 when his position was eliminated.  The examiner did not find that this was related to his shoulder.   

At an April 2012 VA examination, the Veteran again reported that overhead activities resulted in additional difficulty, with increased pain and stiffness.  Range of motion of the right arm was to 80 degrees flexion and 80 degrees abduction.  Pain was noted at these end points of motion.  The Veteran also had at the 70 degree endpoints of internal and external rotation.  With repeated motion, the ranges of motion in flexion and abduction were limited to 70 degrees each.  The examiner noted repetitive use caused less movement than normal, weakened movement, and pain with movement.  The shoulder impairment was associated with moderate atrophy of the right supraspinatus muscle, as observed on MRI.  Guarding of the right should was again present.  Findings upon scans were substantially similar to those from February and August of 2009.  

The Veteran was to have previously performed some computer work, with unemployment since a company downsizing in 2005.  In a May 2012 addendum, the examiner concluded that the Veteran's right shoulder disability had "no significant effects on occupational functioning and daily activities."  The examiner explained that this was consistent with examination findings and review of the Veteran's history.  

The 10 percent disability evaluation assigned for the right shoulder disability prior to October 30, 2009, was substantially based on limited motion, and pain and reduced strength affecting motion and use of the shoulder, notwithstanding the Diagnostic Code 5299-5203 designation by the RO.  Malunion or nonunion of the clavicle or scapula has not been shown so as to warrant a rating expressly under Diagnostic Code 5203 criteria, even though the original in-service injury was at the acromioclavicular joint.  Thus, the shoulder has been rated under Diagnostic Code 5203, but based on impairment of function of the contiguous shoulder joint.  

Limitation of motion of the right (major) arm under Diagnostic Code 5201 is thus for consideration.  Examination in August 2007 disclosed limitation of motion of the arm in flexion and abduction roughly to the shoulder level (90 degrees) when factoring in the 120 degrees where he had onset of pain, and the examiner's estimated additional 25 degree motion loss due to pain with repeated movement and weakened movement.  This limitation to shoulder level warrants a 20 percent evaluation under Diagnostic Code 5201.  The Board concludes that this is consistent with the Veteran's complaints of limited functioning including particularly with overhead work.  Thus, evidence preponderates in favor of a 20 percent evaluation under Diagnostic Code 5201 including based on Deluca factors of pain, weakened movement, and lack of endurance, for the period of the claim prior to October 30, 2009.  

For the period of the claim prior to October 30, 2009, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent under any applicable code.  The evidence preponderates against functional use being equivalent to limitation of motion to midway between the shoulder and side, even considering Deluca factors, with the Veteran's assertions, treatment, and examination records reflecting rather that pain and weakness are less severe, warranting only an equivalence to limitation of motion to shoulder level.  

For the interval prior to April 2012, the Board finds the preponderance of the evidence against the Veteran's right shoulder disability warranting a higher rating than the 20 percent assigned under any applicable codes, with examinations in August 2007 and December 2009 and contemporaneous treatment records reasonably consistent in reflecting recurrent or ongoing pain not itself generally impairing functioning beyond some reduced strength or endurance and increased pain with use of the arm particularly above the shoulder level.  Even when all pertinent disability factors are considered, the evidence shows that the limitation of motion did not more nearly approximate limitation to midway between the side and shoulder level.  This is supported by the assessed combined effect of limitation of motion and pain and weakness as provided by the August 2007 examiner, by treatment findings, and by the December 2009 examiner's finding of pain beginning at 90 degrees flexion or abduction (shoulder level), and additional limitation not reflected beyond this limitation including with repeated motion.  The Veteran's own assertions of difficulty with overhead work support this.  

The RO granted an increased evaluation beginning effective October 30, 2009, to 20 percent based on the Veteran's documented complaint of that date of a feeling of instability with raising the arm above shoulder level.  The Board has herein found the Veteran's disability to warrant a 20 percent evaluation earlier than October 30, 2009, based on disability equivalent to limitation of motion to shoulder level; hence, a higher evaluation is not warranted based on a feeling of instability above that shoulder level.  

Beginning with the April 2012 examination, however, limitation of motion was measured at 80 degrees in flexion and abduction, based on onset of pain at that level, but with repeated motion resulting in still greater limitation, with pain, weakness, and reduced range to 70 degrees flexion and abduction.  Thus, the evidence from the time of that examination reflects a still greater loss of functioning of the shoulder, with weight of the evidence favoring equivalence to limitation of motion to midway between the side and shoulder, thus warranting a 30 percent evaluation for the major arm under Diagnostic Code 5201.  

However, even considering this further limitation of motion, and identified DeLuca factors of pain and weakness with repeated movement, the Board finds that the evidence still preponderates against a finding that the limitation of motion more nearly approximated limitation to 25 degrees from the side.  The April 2012 examiner opined that daily and occupational functioning was not significantly impaired beyond significant limitation in overhead work and "excessive use" of the shoulder.  This degree of restriction is reasonably consistent with that articulated by the Veteran and shown by both examination and treatment records.  

While an MRI in February 2009 disclosed humeral head deformity, this was not alleged or found upon examination to be associated with additional disability, without flail or false flail joint shown, without episodes of dislocation reflected during the claim period, and without marked or moderate deformity presenting as disability distinct from that warranting the assigned rating based on pain, weakness, loss of endurance, and limitation of motion.  Thus, the Board finds that a higher or additional rating based on the humeral head deformity is not warranted, both because the applicable rating criteria within 38 C.F.R. §  4.71a, Diagnostic Code 4203, indicate only a single rating for impairment of functioning of the shoulder, including under 38 C.F.R. § 4.10, and because of the rule against pyramiding  (assigning multiple ratings for the same disability) within 38 C.F.R. § 4.14.  

Neither ankylosis of the scapulohumeral articulation, fibrous union of the humerus, nonunion of the humerus, nor loss of the head of the humerus has been found at any time during the period of the claim.  Hence, rating on any of these bases is not warranted.  

IV.  Bilateral Hearing Loss 

Legal Criteria

Audiological examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometric tests.  The horizontal lines in Table VI (in 38 C.F.R. § 4.86 ) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone eudiometry test. The numerical designation of impaired efficiency (levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.

Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. §§ 4.85(c), 4.86.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) .

When the pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Table VII is then used to determine the applicable percentage rating for the bilateral hearing loss, based on the level of hearing loss in each ear.  38 C.F.R. § 4.85(e).

Analysis

The Board has reviewed all evidence of record pertaining to the history of the bilateral hearing loss disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

In a February 2012 appellate brief to the Board, the Veteran's authorized representative characterized the Maryland CNC scores at the Veteran's December 2009 VA examination for bilateral hearing loss as "inflated" and "not in line with the Puretone test scores."  However, as reflected below, these scores were not significantly different from those obtained upon the more recent examination in April 2012, and the VA examiners did not find these test scores inconsistent with the pure tone thresholds obtained.  As an understanding of the interrelationship between pure tone thresholds and speech discrimination scores require specialized knowledge beyond lay purview, the Board does not afford significant credence or weight to the representative's objections to these scores, particularly where, as here, the representative has not cited any medical source or authority for the contention of "inflated" and "not in line" scores.  

At an August 2007 VA audiology examination the Veteran complained of difficulty with conversational speech.  The examiner noted that the Veteran reported treatment by VA for ear infections.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
40
40
50
75
75
60
LEFT
35
35
35
60
60
48

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 96 in the left ear.  Tympanograms and ipsilateral acoustic reflex thresholds suggested normal middle ear function bilaterally.  The examiner assessed mild sloping to severe sensorineural hearing loss in the right ear and mild sloping to moderately severe sensorineural hearing loss in the left ear.  She assessed fair to good speech recognition in the right ear and excellent speech recognition in the left. 

At a December 2009 VA audiology examination the Veteran had reported increased hearing loss.  The examiner noted a history of noise exposure.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
25
30
30
60
65
46
LEFT
25
30
30
50
60
43

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 94 in the left ear.

The examiner assessed bilateral mild sloping to severe sensorineural hearing loss, which he assessed would result in some occupational hearing difficulty.  

Upon an April 2012 VA audiology examination, initially the claims file was not available for review, but the examiner subsequently provided an addendum after reviewing the file.  In the addendum, the examiner explained that the discrepancies observed between the findings in August 2007 and December 2009 were likely due to different types of transducers (in-ear versus external) used in the examinations, and added that consistency was present between the results in December 2009 and April 2012.  The examiner also commented that the Veteran's hearing loss was not so severe as to prevent gainful employment, though it could interfere with some types of work such as telecommunication work and communication in noisy environments.  

At the April 2012 examination, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
25
30
35
60
65
48
LEFT
25
25
25
55
60
41

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 96 in the left ear.

VA treatment records for the period of the claim reflect use of prescribed bilateral binaural hearing aids, which were reportedly generally functioning well and providing good amplification.  

Applying Table IV to examination findings, this results the following numeric designations of hearing impairment: Level IV right and Level I left in August 2007,  Level I right and Level I left in December 2009, and Level II right and Level 1 left in April 2012.  Applying Table VII, these findings warrant a noncompensable rating for the entire rating period in question.  38 C.F.R. § 4.85, Diagnostic Code 6100.

While variance in results, particularly between August 2007 and December 2009 in the right ear, reflect possible other issues, such as the Veteran's self-reported intermittent ear infections and the April 2012 VA examiner's report of a change in testing methods, these variances provide no indication of more severe service-connected hearing loss than that reflected on any of the above examinations, and hence do not indicate that a compensable rating is warranted.  The results from these tests are sufficiently consistent with each other to reflect reliability of the test results.

The Veteran's audiological test results do not qualify as an exceptional pattern of hearing loss in either ear.

Because the preponderance of the evidence is against the claim, the benefit of doubt doctrine does not apply.  38 U.S.C.A. § 5107(b). 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has hearing loss disability warranted more than the assigned noncompensable rating.   See Fenderson.

V.  Extra-schedular Consideration

The Board has considered whether these claims should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As explained above the manifestations of these disabilities are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the right shoulder disability would be in excess of that contemplated by the assigned ratings, to include the increases granted herein.  In addition, there is no indication that the average industrial impairment from the bilateral hearing loss would be to a compensable degree of that the average industrial impairment from the disabilities in combination would be in excess of that contemplated by the assigned ratings. 


ORDER

The Board having determined that the Veteran's right shoulder disability warrants a 20 percent rating for the period of the claim prior to April 17, 2012, and a 30 percent rating for the period beginning April 17, 2012, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

A compensable rating for bilateral hearing loss is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


